Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 1 of 10                        PageID 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TENNESSEE

 Cassius Croom, individually and on behalf of all others
 similarly situated,                                                 Case. No.: 2:20-cv-2872
                                            Plaintiff,
                                                                     CLASS ACTION COMPLAINT
                                                                     DEMAND FOR JURY TRIAL
           -v.-
 Automated Collection Services, Inc. and
 John Does 1-25,
                                         Defendants.

          Plaintiff Cassius Croom (“Plaintiff”) brings this Class Action Complaint by and through her

attorneys, Stein Saks, PLLC, against Defendant Automated Collection Services, Inc., (“ACS”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                        INTRODUCTION/PRELIMINARY STATEMENT

     1.           The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.           The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 2 of 10                        PageID 2




are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate. Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of Tennessee consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of Tennessee, residing at 3716 Southridge Blvd,

Murfreesboro, TN 37128.

     8.        Defendant ACS is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with a physical address at 2802 Opryland Drive, Nashville,

TN 37214.

     9.        Defendant ACS is a company that uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged to

be due itself or another.
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 3 of 10                        PageID 3




     10.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

     11.       Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

     12.       The Class consists of:

               a. all individuals with addresses in the State of Tennessee;

               b. to whom Defendant ACS sent an initial collection letter;

               c. attempting to collect a consumer debt;

               d. providing multiple addresses;

               e. without identifying which address is the correct one to send a dispute; and

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

     13.       The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     14.       Excluded from the Plaintiff Class is the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and its respective immediate families,

and legal counsel for all parties to this action, and all members of their immediate families.

     15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 4 of 10                          PageID 4




whether the Defendant’s written communications to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

     16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 5 of 10                          PageID 5




                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

     20.       Plaintiff repeats the above allegations as if set forth here.

     21.       Some time prior to December 2, 2019, Plaintiff allegedly incurred an obligation to

Vanderbilt Hospital.
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 6 of 10                       PageID 6




      22.      The obligation arose out of a transaction involving a medical debt to Vanderbilt

Hospital in which money, property, insurance or services, which are the subject of the transaction,

were incurred solely for personal purposes, specifically personal medical care.

      23.      The alleged Vanderbilt Hospital obligation is a "debt" as defined by 15 U.S.C.§

1692a (5).

      24.      Vanderbilt Hospital is a "creditor" as defined by 15 U.S.C. § 1692a (4).

      25.      Vanderbilt Hospital contracted with the Defendant ACS to collect the alleged debt.

      26.      Defendant ACS collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.


                                December 2, 2019 Collection Letter

      27.      On or about December 2, 2019, Defendant sent the Plaintiff an initial collection letter

regarding the alleged debt owed to Vanderbilt Hospital. See Letter attached as Exhibit A.

      28.      The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

disputing the debt.

      29.      However, there are three addresses listed for Defendant in two different cities and

states:

               a. 2802 Spryland Drive, Nashville, TN 37214;

               b. PO Box 4115, Concord, CA 94524;

               c. PO Box 17737 Nashville, TN 37217.

      30.      None of the three addresses are specifically identified as the correct address where

to send disputes.
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 7 of 10                       PageID 7




     31.       The consumer is therefore confused as to how to properly dispute the debt and

exercise his rights under § 1692g.

     32.       Upon information and belief, disputes sent to one or more of these addresses will not

be honored by Defendant.

     33.       Listing these incorrect addresses(es) misleads the consumer into believing a proper

dispute can be sent there.

     34.       Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

wasted time.

     35.       As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.


                                   COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

     36.       Plaintiff repeats the above allegations as if set forth here.

     37.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     38.       Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

     39.       Defendant violated said section:

               a. By providing multiple addresses and not identifying which one should be used to

                   dispute the debt, in violation of § 1692e (10).

     40.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 8 of 10                       PageID 8




                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

     41.       Plaintiff repeats the above allegations as if set forth here.

     42.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     43.       Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

     44.       Defendant violated this section by providing multiple addresses and not identifying

which one should be used for disputing the debt.

     45.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

     46.       Plaintiff repeats the above allegations as if set forth here.

     47.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     48.       Pursuant to 15 U.S.C. § 1692g:

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall, unless the

                   following information is contained in the initial communication or the

                   consumer has paid the debt, send the consumer a written notice containing –

                       1. The amount of the debt;

                       2. The name of the creditor to whom the debt is owed;
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 9 of 10                           PageID 9




                         3. A statement that unless the consumer, within thirty days after

                             receipt of the notice, disputes the validity of the debt, or any

                         4. portion thereof, the debt will be assumed to be valid by the debt-

                             collector;

                         5. A statement that the consumer notifies the debt collector in

                             writing within thirty-day period that the debt, or any portion

                             thereof, is disputed, the debt collector will obtain verification of

                             the debt or a copy of a judgment against the consumer and a copy

                             of such verification or judgment will be mailed to the consumer

                             by the debt collector; and

                         6. A statement that, upon the consumer’s written request within the

                             thirty-day period, the debt collector will provide the consumer

                             with the name and address of the original creditor, if different

                             from the current creditor.

      49.       Defendant violated this section by providing multiple addresses and not identifying

which one should be used for disputing the debt thereby failing to provide the proper notice required

by §1692g in an initial collection letter.

      50.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

      51.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
Case 2:20-cv-02872-SHL-tmp Document 1 Filed 12/02/20 Page 10 of 10                   PageID 10




                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Cassius Croom, individually and on behalf of all others similarly

situated, demands judgment from Defendant ACS as follows:

             i.      Declaring that this action is properly maintainable as a Class Action and

          certifying Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

            ii.      Awarding Plaintiff and the Class statutory damages;

           iii.      Awarding Plaintiff and the Class actual damages;

           iv.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses;

            v.       Awarding pre-judgment interest and post-judgment interest; and

           vi.       Awarding Plaintiff and the Class such other and further relief as this Court

          may deem just and proper.


      Dated: December 2, 2020                              Respectfully Submitted,


                                                           Stein Saks, PLLC

                                                           /s/ Yaakov Saks       _________
                                                           Yaakov Saks
                                                           285 Passaic Street
                                                           Hackensack, NJ, 07601
                                                           P. (201) 282-6500 ext 101
                                                           F. (201) 282-6501
                                                           ysaks@steinsakslegal.com

                                                           Attorneys for Plaintiff
